Title: To George Washington from John Brett Kenna, 14 July 1791
From: Kenna, John Brett
To: Washington, George



May it please your Excellency
Friday 11. O Clock [14 July 1791]

I am very Certain my Letter demands more Apologies than Words Can Make. I must rely on your Innate Goodness of heart being a Mason to pardon me. I am in Great Distress. I had the Honor the War before this of being an Officer in the 54th Regt. I am known to General Spotswood, & young Mr Lewis of Fredericksburgh. I have been Assisted by Some of the Masons, & J.B. Smith ∴ G.M. of Pennsylvania, I most Humbly & Sincerely beg pardon for the Liberty I have taken, & am with Great Respect,

your Excellencys, most Obedt most devoted very humble Servant

John Brett Kenna ∴

